Plaintiff brought this suit to be recognized as owner, for possession and for rent of an undivided one-half interest in a certain drilling rig and appurtenances. Defendant called the Citizens' Bank of Haynesville, its vendor, in warranty. The court below recognized plaintiff as owner of the interest claimed, and condemned defendant to pay him $3,500 as rent for seven months' use of *Page 769 
the property. It further condemned the warrantor to refund to defendant one-half of the purchase price, and to pay the $3,500 awarded against it as rent. Defendant and its warrantor have appealed.
On July 2, 1921, in the suit of E.O. Harper v. Trinity Drilling Company of Texas, the First judicial district court for the parish of Caddo rendered a judgment recognizing the plaintiff in that suit as the owner of an undivided one-half interest in the drilling rig in question. On May 15, 1922, E.O. Harper sold this undivided one-half interest to the plaintiff herein.
Defendant purchased the drilling rig from the Citizens' Bank of Haynesville in the latter part of August, 1921. The bank had acquired it from the Trinity Drilling Company of Texas in the early part of the same month.
On the trial of the case, defendant offered to prove that E.O. Harper never owned the undivided one-half interest which he sold to plaintiff. This was objected to by plaintiff, on the ground that the judgment of the district court of the parish of Caddo is conclusive, and that said judgment is not subject to a collateral attack. The objection was sustained. We think the ruling was correct.
The judgment of the district court for the parish of Caddo, decreeing E.O. Harper to be the owner of an undivided one-half interest in the drilling rig is not only immune from collateral attack, but it has the force and effect of res judicata in this case. The Citizens' Bank of Haynesville was the ayant cause of the Trinity Drilling Company, and the defendant here, Sid Simmons Drilling Company, is the ayant cause of the bank, and so is the plaintiff here, W.H. Harper, the ayant cause of E.O. Harper. The parties to this suit are therefore as thoroughly bound by the judgment that was rendered in suit of E.O. Harper v. Trinity Drilling Company as if they had been parties to that suit.
The selling of a thing belonging to another *Page 770 
person is null. Civ. Code, art. 2452. Hence the sale by the Trinity Drilling Company of the undivided one-half interest in the drilling rig belonging to E.O. Harper was void. The sale of the undivided one-half interest which it owned was valid. And, since the bank could not sell more than it had acquired, the defendant here obtained, by its purchase, only an undivided one-half interest in the property.
But we think the court below erred in condemning the warrantor for the rent of the drilling rig. During the period for which the allowance was made, the property was possessed and used by the defendant. The warrantor derived no benefit whatsoever from such use. The defendant, therefore, and not the warrantor, should be cast for the rent.
For the reasons assigned, the judgment appealed from is set aside in so far as it condemns the appellant Citizens' Bank of Haynesville, as warrantor, to pay defendant the Sid Simmons Drilling Company, Inc., $3,500 for seven months' rent of the property described in plaintiff's petition, and as thus amended the said judgment is affirmed; costs of this appeal to be paid by appellant Sid Simmons Drilling Company, Inc.
THOMPSON, J., recused.
                          On Rehearing.